o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date uil -------------------------- -------------------------- --------------------------------- cc it a genin-148142-11 dear -------------- this letter responds to your request for information dated date in your letter you ask about a charitable_contribution for a payment to the department of treasury specifically you ask whether you may make a contribution to pay down the public debt and what assurances you have that the contribution will actually be used for that purpose whether the contribution is deductible and whether you will receive a receipt for your contribution as to the first part of your inquiry under federal_law the secretary_of_the_treasury may accept for the government a gift of money or other_property to reduce the public debt u s c sec_3113 enclosed the money or proceeds from the sale of the gift is placed in a special account to be used to pay at maturity or to redeem or buy before maturity an obligation of the government included in the public debt thus the law allows taxpayers to contribute to the treasury_department to reduce the public debt and requires treasury to dispense the account funds only for that purpose the enclosed treasury direct faq web page indicates procedures for making a cash contribution to the bureau of the public debt bureau an agency within the treasury_department to reduce the public debt regarding your question as to whether the contribution is deductible sec_170 of the internal_revenue_code allows a deduction for a charitable_contribution payment of which is made within the taxable_year if the contribution is properly verified to claim the deduction a taxpayer must itemize deductions on form_1040 schedule a sec_170 of the code defines the term charitable_contribution in part as a contribution or gift to or for use of the united_states but only if the contribution or gift is made exclusively for public purposes the treasury_department is within the executive branch of the federal government and a payment to the bureau to reduce the public debt is exclusively for public purposes therefore a payment to the federal government to reduce the public debt generally is a charitable_contribution genin-148142-11 as to the last part of your inquiry to be deductible the payment must be properly verified for contributions of cash there are two requirements under sec_170 no deduction is allowed for a cash contribution a contribution made by cash check or other monetary means of any amount unless the donor maintains as a record of the contribution either a bank record or a written communication from the donee the bank record or written communication must show the name of the donee the date of the contribution and the amount of the contribution a bank record includes a statement from a financial_institution an electronic transfer receipt a canceled check a scanned image of both sides of a canceled check obtained from a bank web site or a credit card statement each separate cash contribution is subject_to this recordkeeping requirement in addition under sec_170 for a contribution of dollar_figure or more the donor must substantiate the contribution by a contemporaneous written acknowledgment of the contribution by the donee the written acknowledgment must include the amount of cash and a description but not value of any property other than cash contributed a statement as to whether the donee provided any goods or services in consideration in whole or in part for the contribution and a description and good_faith value of any goods or services provided an acknowledgment is considered contemporaneous if the donor obtains it on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the gift contribution was made or the due_date including extensions for filing the return a donor is not required under sec_170 to substantiate separate contributions of less than dollar_figure even if the sum of the separate contributions made during a taxable_year equals or exceeds dollar_figure a cash contribution of dollar_figure or more is subject_to both the recordkeeping requirement under sec_170 and the substantiation requirement under sec_170 but both requirements may be satisfied by a single document that contains all the required information we understand that the bureau provides a written acknowledgment to the donor for cash contributions toward reducing the public debt a sample of that acknowledgment is enclosed the bureau ordinarily provides the acknowledgment to the donor within two weeks after the bureau receives the contribution for cash contributions paid_by electronic means the donor uses the enclosed transmittal form and the bureau transmits an electronic confirmation receipt to the donor i hope this information is helpful to you we also enclose publication charitable_contributions for more information on charitable_contributions generally this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see genin-148142-11 revproc_2012_1 sec_2 2012_1_irb_1 if you have any additional questions please contact ----------------------------------------------- sincerely susan j kassell senior counsel branch income_tax accounting enclosures u s c sec_3113 treasury direct faq web page sample acknowledgment from the treasury_department sample transmittal form publication charitable_contributions
